Citation Nr: 1712799	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-40 880A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral foot disability, claimed as pes planus, and if so, whether the claim should be granted.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a skin disability affecting the bilateral feet, claimed as tinea pedis, and if so, whether the claim should be granted.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a throat disability, claimed as pharyngitis, to include as due to herbicide exposure, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to April 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board acknowledges that the issues of entitlement to service connection for congestive heart failure, chronic obstructive pulmonary disease, type II diabetes mellitus, hypertension, prostate cancer, shingle virus, pulmonary embolism, bilateral lower extremity peripheral neuropathy, and bilateral upper extremity peripheral neuropathy, have been perfected but not certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on those claims as there is a pending Central Office hearing request.  As such, the Board will not accept jurisdiction over the claims at this time, but it will be the subject of a subsequent Board decision, if otherwise in order. 

In October 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the Houston RO (Travel Board hearing) as to the first 3 issues listed on the title page.  A transcript of the hearing has been associated with the record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitilement to service connection for a bilateral foot disability, claimed as pes planus, a skin disability affecting the bilateral feet, claimed as tinea pedis, and a throat disability, claimed as pharyngitis, are REMANDED and are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  An April 1976 rating decision denied the claims of entitlement to service connection for bilateral pes planus and bilateral tinea pedis; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  An October 2006 rating decision denied the claim of entitlement to service connection for pharyngitis; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

3.  Evidence received subsequent to the expiration of the appeal periods for the April 1976 and October 2006 decisions noted above includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claims of entitlement to service connection for a bilateral foot disability, claimed as pes planus, a skin disability affecting the bilateral feet, claimed as tinea pedis, and a throat disability, claimed as pharyngitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2016).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In an April 1976 rating decision, the Veteran's claims for service connection for bilateral pes planus and bilateral tinea pedis were denied on the bases that the Veteran's pes planus pre-dated service and that service treatment records (STRs) showed no complaints of fungus or swelling of the feet.  The Veteran did not appeal the denials or submit any pertinent evidence within the appeal period.  Thereafter, the Veteran initiated a claim to reopen his previously denied claims.  

The evidence of record in April 1976 consisted of the Veteran's STRs, post-service medical records, and lay statements.  The evidence received after the expiration of the appeal period includes additional statements from the Veteran, including his assertions that he had no foot problems prior to service and that his pes planus and tinea pedis were related to vigorous training and walking in water during service.  When presumed credible, this evidence does slightly heighten the possibility of substantiating the Veteran's claims.  As such, the Board finds this evidence to be new and material.  Accordingly, reopening of the claims is warranted.

In an October 2006 rating decision, the Veteran's claim for service connection for pharyngitis was denied on the basis the Veteran had no residual or chronic disability related to his in-service treatment for pharyngitis.  The Veteran did not appeal the denial or submit any pertinent evidence within the appeal period.  Thereafter, the Veteran initiated a claim to reopen his previously denied claim.  

The evidence of record in October 2006 consisted of the Veteran's STRs, post-service medical records, and lay statements.  The evidence received after the expiration of the appeal period includes additional statements from the Veteran, including his assertion that he continues to suffer from symptoms of pharyngitis.  When presumed credible, this evidence does slightly heighten the possibility of substantiating the Veteran's claim.  As such, the Board finds this evidence to be new and material.  Accordingly, reopening of the claim is warranted.





ORDER

New and material evidence having been presented, reopening of the claims for service connection for a bilateral foot disability, claimed as pes planus, a skin disability affecting the bilateral feet, claimed as tinea pedis, and a throat disability, claimed as pharyngitis, is granted.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims are decided.

The Board first notes the Veteran has not been afforded VA examinations relative to his claims for service connection for bilateral foot disabilities and pharyngitis.  In this regard, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

The Board first notes the record is unclear as to what diagnosis or diagnoses are applicable to the Veteran's bilateral orthopedic foot disability.  However, March 2009 X-rays showed degenerative osteophytes in the middle right foot, and bilateral plantar calcaneal spurs.  The Veteran has contended his current bilateral foot disability is related to vigorous physical training during service.  The Board next notes the first medical diagnosis of record of tinea pedis appears in May 1975, more than 1 year following the Veteran's discharge.  The Veteran was subsequently diagnosed with the condition on several occasions.  The Veteran contends his bilateral tinea pedis is related to jungle rot he acquired due to walking through water during basic training.  With regard to pharyngitis, the record shows the Veteran was diagnosed with strep pharyngitis during service in December 1973.  The Veteran has contended he continues to suffer from throat symptoms attributable to pharyngitis.

Under the foregoing circumstances, the Board finds a remand is warranted pursuant to McLendon in order to afford the Veteran VA examinations to determine the nature and etiology of any throat disabilities, as well as bilateral foot disabilities, whether orthopedic or fungal, present during the period of the claims.

The Board briefly notes in a 1973 report of medical examination near the time of the Veteran's entrance into service, it was noted he had pes planus.  However, a January 1973 physician's summary document appeared to acknowledge the notation of pes planus and then stated the Veteran had "no foot problems."  In addition, in lay statements the Veteran has asserted he played competitive sports prior to enlistment and did not have any problems with his feet until service.  The Board notes a veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016).  Upon a review of the foregoing and of the entire record, the Board finds there is currently no clear and unmistakable evidence that the Veteran had a bilateral foot condition prior to service.  As such, the Veteran's feet are presumed to have been in sound condition at the time of enlistment, and the examiner on remand will not be instructed to address whether any condition pre-existed or was aggravated by the Veteran's service at this time.


Accordingly, this case is REMANDED for the following actions:

1.  Obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination to determine the nature and etiology of all orthopedic bilateral foot disabilities present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner must identify all orthopedic bilateral foot disabilities present during the period of the claim.
 
With regard to each identified disability, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the disability originated during or is otherwise etiologically related to the Veteran's military service.

In providing his or her opinion, the examiner must address the Veteran's assertion that his bilateral foot disability is related to vigorous physical training during service.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, afford the Veteran a VA examination to determine the nature and etiology of all skin disabilities affecting the bilateral feet present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner must identify all skin disabilities affecting the bilateral feet present during the period of the claim, to include tinea pedis.
 
With regard to each identified disability, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the disability originated during or is otherwise etiologically related to the Veteran's military service.

In providing his or her opinion, the examiner must address the Veteran's assertion that his skin disability affecting both feet is related to jungle rot he acquired due to having to walk through water during in-service training.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Then, afford the Veteran a VA examination to determine the nature and etiology of all throat disabilities present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner must identify all throat disabilities present during the period of the claim, to include pharyngitis.  If the examiner determines no throat disability has been present during the period of the claim, the examiner must clearly explain why no diagnosis is warranted.

If the examiner determines any throat disability has been present at any time during the period of the claim, with regard to each identified throat disability, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the disability originated during or is otherwise etiologically related to the Veteran's military service.

In providing his or her opinion, the examiner must address the Veteran's STRs showing he was diagnosed with strep pharyngitis in December 1973, and his assertions that he has continued to suffer from symptoms attributable to pharyngitis.
 
The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).










This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


